Title: To Thomas Jefferson from Andrew Yates, 15 October 1825
From: Yates, Andrew
To: Jefferson, Thomas


Dear Sir,
Schenectady,
15th Octr A.D. 1825
I have taken the liberty of sending to you the notice annexed, for the purpose of exciting attention to a subject which cannot fail to be interesting to literary men. The prevailing system of education needs improvement. It is a complaint often repeated, that the studies which are usually considered preparatory to an academical education, are so tedious to children and youth, as to excite their prejudices against study and books, rather than their delight in them, and that too much time is wasted between the ages of six years and sixteen. We know, too, that very frequently young men who have completed their academic course, are unable to point out the practical use of much of their education. The plan proposed in this notice is submitted as one which will obviate these difficulties, and promises great advantage.With sentiments of esteem, I am yours, &c.ANDw YATES.